DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a bearing mount.
Group II, claim(s) 10-15, drawn to a blower.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because the groups do not share the same or corresponding technical feature. There is no shared feature between the groups and thus lack of unity exists a priori.
During a telephone conversation with Attorney Curtiss Dosier (#46670) on 28 Oct 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement filed 14 Apr 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because numerous references listed in the U.S. patent publications section have erroneous document numbers (noted struckthrough items).  It has been placed in the application file, but the information referred to therein has not been fully considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to because:
the numerals Fig. 13A are each missing a middle “0”
numeral “42005” in Fig. 42 should read “42015” as the lead line is directed at recess 42015 and not collar 42005
numeral “42005” in Fig. 45 should read “42015” as the lead line is directed at recess 42015 and not collar 42005
numeral “5003” in Fig. 50 is missing a middle “0”
the numerals “5003” (which should be “50003”) and “50005” are reversed in Fig. 50 from what is elsewhere in the disclosure (e.g. Fig. 56; ¶0383 of PGPub copy of the instant application)
numeral “500015” in Fig. 56 has an extra “0”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42007" and "42009" have both been used to designate central bore 42007/42009. It appears “42009” should instead be used in the specification to designate a wall of the central bore (e.g. Fig. 47; ¶0337 of PGPub copy of the instant application). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50015” has been used to designate both outer edge 50015 and recess 50015 (Fig. 56; ¶0383 of PGPub copy of the instant application).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7001 (Figs. 70-71).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 4 and 6 is/are objected to because of the following informalities:
Claim 4, Ln. 2 recites “a force” which should read “the force” following the earlier recitation in claim 1
Claim 6, Ln. 1-2 recites “wherein annular body” which should read “wherein the annular body”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the inner surface” in Ln. 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “an inner surface”.
Claim 2 recites the limitation “the bearing rotational axis” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a bearing rotational axis”.
Claim 5 recites the limitation “the bearing rotational axis” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a bearing rotational axis”.
Claim 6 recites the limitation “the outer periphery” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “an outer periphery”.
Claim 7 recites the limitation “the bearing rotational axis” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a bearing rotational axis”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bothma et al. (U.S. Pub. 2014/0216460).
Regarding claim 1, Bothma discloses a bearing mount (Figs. 26-27 #260; ¶¶0179-0181) for supporting a bearing (Fig. 27 #64; ¶0179), the bearing mount comprising: an annular body (Fig. 26 #265; ¶0179; see also annotated Fig. 26 below), a collar (Fig. 26 wall bounding #263; see also annotated Fig. 26 below) extending concentrically with the annular body and outwardly (downward in Fig. 26; ¶0179 – 

    PNG
    media_image1.png
    374
    530
    media_image1.png
    Greyscale

Bothma – Annotated Fig. 26
Regarding claim 2, Bothma discloses the at least part of the bearing mount is capable of flexing or resiliently deforming such that the collar moves in a direction generally parallel to a bearing rotational axis when the force is applied to the bearing mount (Figs. 26-27; ¶¶0179-0181).
Regarding claim 3, Bothma discloses the at least part of the bearing mount is capable of flexing or resiliently deforming when a force is applied to the bearing mount such that the force translated to the bearing retained in the central bore remains generally constant as the force applied to the bearing mount increases beyond a threshold (e.g. Figs. 26-27; ¶¶0179-0181). The claim places no requirement on what is to be considered the threshold. Thus, the threshold could be considered as zero force with the increase in force being a minimally positive value of force.
Regarding claim 4, Bothma discloses the recess provides an area into which the annular body may flex or resiliently deform when the force is applied to the bearing mount (Figs. 26-27; ¶¶0179-0181).
Regarding claim 5, Bothma discloses the annular body extends outwardly at a non-perpendicular angle relative to a bearing rotational axis (¶0179 – curvature discussion).
Regarding claim 6, Bothma discloses the annular body comprises a rim (Fig. 26 #262) at or near an outer periphery of the annular body.
Regarding claim 7, Bothma discloses the ledge is substantially perpendicular to a bearing rotational axis (Figs. 26-27).
Regarding claim 8, Bothma discloses at least the annular body comprises a silicone material (¶0179).
Regarding claim 9, Bothma discloses a blower (e.g. Figs. 11-13; ¶0141) for an apparatus (e.g. Fig. 7) for delivering a flow of gas, the blower comprising: a casing (#25; ¶0141), an impeller (Fig. 27 #24), a motor (¶0177) for driving the impeller, the motor including: a rotatable shaft (Fig. 27 #60; ¶0177), a rotor Fig. 27 #62; ¶0177) connected to the rotatable shaft, and a stator (Fig. 27 #241; ¶0177), a bearing (Fig. 27 #64; ¶0179) arranged to allow rotation of the rotatable shaft relative to the casing, and a bearing mount according to claim 1 (see above), wherein the bearing mount is arranged to support the bearing (Fig. 27).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valovick et al. (U.S. Pub. 2011/0114815).
Regarding claim 1, Valovick discloses a bearing mount (Fig. 2 #104; ¶0018) for supporting a bearing (Fig. 2 #106; ¶0014), the bearing mount comprising: an annular body (Fig. 2 #116; ¶0018), a collar (Fig. 2 upper center of #104) extending concentrically with the annular body and outwardly (upward in Fig. 2) from the annular body, the collar having a narrower outer diameter than an outer diameter of the annular body (Fig. 2) forming a recess (Fig. 2 #118; ¶0018) between the annular body and the collar, a central bore (Fig. 2 central interior of #104) extending through the annular body and the collar, the central bore having a wall and a ledge (Fig. 2 supporting bottom of #106) extending radially inwardly from the wall of the central bore, the ledge being disposed near one end of the central bore (Fig. 2 downward) and the collar being disposed near another end of the central bore (Fig. 2 upward), wherein the bearing mount is arranged to receive the bearing in the central bore such that the bearing is radially supported by an inner surface of the bearing mount (Fig. 2), and axially supported by the ledge (Fig. 2), and wherein at least part of the bearing mount is arranged to flex or resiliently deform when a force is applied to the bearing mount to reduce the amount of the force that is translated to the bearing (¶¶0014, 0018, 0020 – absorbing vibrations will reduce translated force). The claim places no requirements on what type of force or direction of force is applied to the bearing mount. Note the discussion of vibration absorbing material 118 as rubber (¶0018).
Regarding claim 2, Valovick discloses the at least part of the bearing mount is capable of flexing or resiliently deforming such that the collar moves in a direction generally parallel to a bearing rotational axis when the force is applied to the bearing 
Regarding claim 3, Valovick discloses the at least part of the bearing mount is capable of flexing or resiliently deforming when a force is applied to the bearing mount such that the force translated to the bearing retained in the central bore remains generally constant as the force applied to the bearing mount increases beyond a threshold (e.g. Fig. 2). The claim places no requirement on what is to be considered the threshold. Thus, the threshold could be considered as zero force with the increase in force being a minimally positive value of force. Note the discussion of vibration absorbing material 118 as rubber (¶0018).
Regarding claim 4, Valovick discloses the recess provides an area into which the annular body may flex or resiliently deform when the force is applied to the bearing mount (Fig. 2). While in use outer support ring 116 of isolator 104 is secured to hoop 112 of bracket 102, the instant claim only is drawn to a bearing mount and thus isolator 104 may be considered as to the structure it implies without regard for its attachment to hoop 112. Taking isolator 104 alone, outer support ring 116 of isolator 104 will be expected to be capable of flexing radially inward along the V-shaped contour illustrated in Fig. 2 in response to particular applications of force. Note the discussion of vibration absorbing material 118 as rubber (¶0018).
Regarding claim 5, Valovick discloses the annular body extends outwardly at a non-perpendicular angle relative to a bearing rotational axis. The annular body may be read to include a portion of isolator 104 which is radially inward of outer support ring 116 

    PNG
    media_image2.png
    339
    746
    media_image2.png
    Greyscale

Valovick – Annotated Fig. 2

Regarding claim 6, Valovick discloses the annular body comprises a rim (Fig. 2 #116) at or near an outer periphery of the annular body.
Regarding claim 7, Valovick discloses the ledge is substantially perpendicular to a bearing rotational axis (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valovick et al. (U.S. Pub. 2011/0114815) in view of Bothma et al. (U.S. Pub. 2014/0216460).
Regarding claim 8, Valovick fails to explicitly disclose at least the annular body comprises a silicone material.
Bothma teaches an impeller and motor assembly (e.g. Fig. 27) including a bearing mount (Figs. 26-27 #260; ¶0179) comprising a silicone rubber (¶¶0165-0166, 0179). Note the discussion of vibration absorbing material 118 as rubber (¶0018). Bothma teaches silicone as an exemplary form of rubber material (¶¶0165-0166, 0179).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785